Case 3:18-cv-00017-NKM-JCH Document 276 Filed 04/27/21 Page 1 of 4 Pageid#: 4038




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                              CHARLOTTESVILLE DIVISION


  BRENNAN M. GILMORE,

         Plaintiff,

  v.                                            No. 3:18-cv-00017-NKM-JCH
  ALEXANDER E. (ALEX) JONES, et al.,

                 Defendants.


                               PLAINTIFF’S MOTION FOR RELIEF

         Plaintiff Brennan Gilmore files this motion to advise the Court that Defendant Lee

  Stranahan has failed to comply with the Court’s April 1, 2021 order setting deadlines for Mr.

  Stranahan to comply with Plaintiff’s discovery requests, D.I. 255, and respectfully to seek relief

  from Mr. Stranahan’s failure to comply.

         In its April 1, 2021 order, the Court directed Mr. Stranahan to either personally review

  the 77 videos he had posted on Periscope and identify the portions responsive to Plaintiff’s

  discovery requests, or to produce full transcriptions of those recordings by Friday, April 9, 2021.

  D.I. 255 at 3. The Court also ordered Mr. Stranahan to respond to Plaintiff’s second set of

  discovery requests by April 14, 2021, taking into account Mr. Stranahan’s medical conditions.

  Id.

         As of the date of this Motion, Mr. Stranahan has yet to comply with either of the Court’s

  orders. Specifically, Mr. Stranahan has not produced any transcripts or otherwise identified

  responsive portions of his produced Periscope videos. Mr. Stranahan also has not responded to

  Plaintiff’s second set of discovery requests, which were served more than three months ago on

  January 15, 2021.


                                                  1
Case 3:18-cv-00017-NKM-JCH Document 276 Filed 04/27/21 Page 2 of 4 Pageid#: 4039




         The only communications Plaintiff received from Mr. Stranahan about these issues were

  four emails on April 7, 8, 14 and 19, 2021. Those emails blamed medical and computer issues

  for the delay, and promised compliance by deadlines that were not met. See Declaration of

  Hassen A Sayeed (“Sayeed Declaration”), Exs. A-E.

         On April 19, 2021, Plaintiff emailed to inform the Court that Mr. Stranahan had failed to

  comply with the deadline set in its April 1, 2021 order. On the same day, Mr. Stranahan

  responded to Plaintiff that he “expect[ed] to have the [interrogatory] response within the week,”

  and that he “may [have] some files within the next few days.” See Sayeed Decl., Ex. F at 1.

  Although another week has passed, Plaintiff has not still heard from Mr. Stranahan.

         Plaintiff is sympathetic to Mr. Stranahan’s difficulties. But months have passed, and Mr.

  Stranahan’s failure to provide fact discovery in a timely fashion endangers the parties’ ability to

  adhere to the current case schedule. Accordingly, Plaintiff respectfully seeks guidance from the

  Court on how to address Mr. Stranahan’s failure to comply with his discovery obligations,

  including through an order to show cause or such other order as the Court deems appropriate.



  Dated: April 27, 2021                      Respectfully submitted,

                                                      By: /s/ Hassen A. Sayeed
                                                      Jonathan Hacker, admitted pro hac vice
                                                      Anwar L. Graves, admitted pro hac vice
                                                      O’MELVENY & MYERS LLP
                                                      1625 Eye Street, N.W.
                                                      Washington, DC 20006
                                                      Telephone: (202) 383-5300
                                                      Facsimile: (202) 383-5414
                                                      agraves@omm.com
                                                      jhacker@omm.com

                                                      Hassen A. Sayeed, admitted pro hac vice
                                                      O’MELVENY & MYERS LLP
                                                      Times Square Tower
                                                      7 Times Square
                                                      New York, New York 10036
                                                      Telephone: (212) 326-2000


                                                  2
Case 3:18-cv-00017-NKM-JCH Document 276 Filed 04/27/21 Page 3 of 4 Pageid#: 4040




                                           Facsimile: (212) 326-2061
                                           hsayeed@omm.com

                                           Andrew Mendrala, Virginia Bar No. 82424
                                           COHEN MILSTEIN SELLERS & TOLL
                                           PLLC
                                           1100 New York Avenue N.W., Fifth Floor
                                           Washington, D.C. 20005
                                           Telephone: (202) 408-4600
                                           Facsimile: (202) 408-4699
                                           amendrala@cohenmilstein.com

                                           Aderson Francois, admitted pro hac vice
                                           CIVIL RIGHTS CLINIC
                                           GEORGETOWN UNIVERSITY LAW
                                           CENTER
                                           600 New Jersey Avenue, N.W.
                                           Washington, D.C. 20001
                                           Telephone: (202) 662-9065
                                           Aderson.Francois@georgetown.edu

                                           Elizabeth B. Wydra, admitted pro hac vice
                                           Brianne J. Gorod, admitted pro hac vice
                                           CONSTITUTIONAL
                                           ACCOUNTABILITY
                                           CENTER
                                           1200 18th Street, N.W., Suite 501
                                           Washington, D.C. 20036
                                           Telephone: (202) 296-6889
                                           elizabeth@theusconstitution.org
                                           brianne@theusconstitution.org
                                           ashwin@theusconstitution.org




                                       3
Case 3:18-cv-00017-NKM-JCH Document 276 Filed 04/27/21 Page 4 of 4 Pageid#: 4041




                                 CERTIFICATE OF SERVICE


         I hereby certify that on this 27th day of April, 2021, a copy of the foregoing Motion to

  Compel was served on all parties via the Court’s Electronic Case Filing system, and separately

  sent via electronic mail to Mr. Lee Stranahan, Mr. Derrick Wilburn, and Mr. Scott Creighton.

                                                                /s/ Hassen A. Sayeed
                                                                 Hassen A. Sayeed




                                                 4
